Citation Nr: 0504572	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-18 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1995 for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1967 
to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for an effective 
date prior to January 11, 1996 for service connection and a 
100 percent rating for PTSD.  
Following a September 2001 Board remand, in a January 2004 
decision, the RO granted an effective date of November 27, 
1995, for service connection and a 100 percent rating for the 
veteran's PTSD.  In subsequently received written argument, 
the veteran's representative has pointed out that such was 
not a full grant of the benefit sought.  That is, as the 
veteran seeks an effective date prior to November 27, 1995, 
the issue remains in appellate status. 

In a decision entered in September 2001, the Board denied the 
veteran's appeal for compensation for residuals of multiple 
injuries under the provisions of 38 U.S.C.A. § 1151 (West 
1991), reopened claims for service connection for residuals 
of a right ankle injury and peripheral neuropathy and 
remanded the latter claims to the RO for further development 
and de novo adjudication.  The RO subsequently granted 
service connection for a right ankle sprain and peripheral 
neuropathy of all four extremities, along with diabetes 
mellitus.  As the veteran has not disagreed with the ratings 
or effective dates assigned for those disabilities, they are 
not in appellate status.  Grantham v. Brown, 114 F .3d 1156 
(1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the RO's January 2004 decision granting an 
earlier effective date of November 27, 1995, for service 
connection and a 100 percent rating for PTSD is not a 
complete grant and the issue remains on appeal.  

The Board has reviewed the December 2002 VCAA notice letter 
and finds that it did not comply with VCAA's duty to notify 
provisions, to include informing the veteran with what is 
needed to substantiate his claim for an earlier effective 
date.  VCAA requires that the veteran be informed of the 
evidence needed to substantiate his earlier effective date 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  It is pertinent to note that, as the decision that 
is the subject of this appeal denied the veteran's claim for 
an earlier effective date, the issue on appeal is not a "down 
stream" issue from that of entitlement to service connection.  
Grantham, supra.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board's review 
of the December 2002 VCAA notice letter does not disclose a 
request for "any" evidence he may have pertaining to the 
claim.  Thus, a VCAA notice letter complying with Pelegrini 
is required.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to correct VCAA duty to assist deficiencies or to decide 
cases based on evidence which it develops.  The result is 
that the RO must provide the veteran with the notice required 
by VCAA.  The RO must then review the record and adjudicate 
the claim.  If the case can not be allowed, the RO must 
provide the veteran with a supplemental statement of the 
case.  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for an effective 
date for the grant of service connection 
and a 100 percent rating for PTSD, prior 
to November 27, 1995, of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  After affording the veteran an 
opportunity to provide evidence supporting 
his claim, the RO should readjudicate this 
claim in light of the evidence added to 
the record since the last SSOC.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




